Citation Nr: 0901457	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-32 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1945 to 
October 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, the RO (AMC) should send the veteran a Veterans Claims 
Assistance Act (VCAA) notice letter complying 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
This letter should specifically advise him about the elements 
of a downstream disability rating and an effective date, 
which will be assigned if his service connection claim is 
granted.  

Second, the veteran has indicated on several occasions that 
he received treatment for his right knee at the "Don Sesar" 
or "Don Sevare" Veterans' Clinic in St. Petersburg, Florida 
in early 1947.  See January 2005 notice of disagreement (NOD) 
and September 2005 substantive appeal.  These records, 
if they still exist, would be relevant to his right knee 
disorder claim; yet, there have been no attempts to obtain 
them.  VA's duty to assist includes obtaining records of 
his relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (c)(3) (2008).  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged 
with constructive knowledge of evidence generated by VA).  
Because any record of additional treatment for his right 
knee, especially shortly after his military service ended, 
would be relevant to his claim, the AMC should attempt to 
obtain these records and, if they no longer exist or further 
attempts to obtain them would be futile, this should be 
documented in the claims folder. 

Third, the AMC should contact the National Personnel Records 
Center (NPRC) in order to determine if there are any 
additional service treatment records (STRs) from the 
dispensary in Ft. Bragg, North Carolina, revealing treatment 
for the veteran's right knee, dated in late 1945 or early 
1946.  See January 2005 NOD and September 2005 substantive 
appeal.  All STRs that are currently present in the claims 
folder show no treatment or complaints of a right knee 
disorder.  Nonetheless, VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A.  § 5103A(a) 
(West 2002).  Specifically, VA is required to obtain the 
veteran's STRs or other relevant service records held or 
maintained by a government entity.  38 U.S.C.A. 
§ 5103A(c).  When VA attempts to obtain records from a 
federal department or agency, the efforts to obtain those 
records must continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3) 
(2005).  The standard for the VA is very high.  As a result, 
in this case, it is appropriate for the AMC to attempt to 
obtain any additional STRs.  

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a VCAA notice letter 
complying with the recent case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should 
specifically advise him about the 
elements of a downstream disability 
rating and an effective date, which 
will be assigned if his service 
connection claim is granted.  

2.	Contact the St. Petersburg VA Primary 
Care Clinic to determine if there are 
any records of medical treatment for 
the veteran's right knee dated in early 
1947.  The veteran has identified the 
clinic in question as the "Don Sesar" 
or "Don Sevare" Veterans' Clinic in 
St. Petersburg, Florida.  If these 
records exist, please secure and 
associate them with the claims folder.  
All attempts to obtain these records, 
and any response received, must be 
documented in the claims file.  If no 
records are available, a response to 
that effect is required and should be 
documented in the file.  

3.	Contact the NPRC and request any 
additional STRs from the dispensary in 
Ft. Bragg, North Carolina, revealing 
treatment for the veteran's right knee, 
dated in late 1945 or early 1946.  If 
such records do not exist, or further 
attempts to secure them would be 
futile, a response to that effect is 
required and must be associated with 
the claims folder.  

4.	Then readjudicate the veteran's claim 
for service connection for a right knee 
disorder in light of any additional 
evidence received.  If the claim is not 
granted to his satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



